Citation Nr: 1132310	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  94-12 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for a cervical spine disability.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for discogenic disease of the thoracic spine.

3.  Entitlement to compensation under 38 U.S.C. § 1151 for trapezius muscle disability.

4.  Entitlement to compensation under 38 U.S.C. § 1151 for headaches, to include migraine.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to November 1982.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  The RO denied the claims in June 2004.  VA received a notice of disagreement in February 2005 and issued to the Veteran a Statement of the Case in November 2005.  In December 2005, VA received VA Form 9, a substantive appeal of the June 2004 adverse rating decision.

In May 2007, the Board remanded the 38 U.S.C.A. § 1151 claims.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  While these issues were in remand status, in a September 2008 order, the Court granted the parties' Joint Motion to Vacate and Remand (JMR) the Board's May 2007 decision regarding the claims for increase for readjudication consistent with the directives contained therein.  In March 2009, the Board remanded the case for additional development.  The Board requested that the RO schedule the Veteran for a hearing and obtain a copy of the Social Security Administration (SSA) award of disability benefits along with pertinent records associated therewith.

In correspondence dated April 2009, the Veteran's attorney withdrew the request for a hearing and requested a Board decision on the claims without further attempts to obtain an SSA decision award letter and supporting documents.  She stated that the Veteran receives Supplemental Social Security Income (SSSI), which were terminated and then reinstated 2 to 3 years ago, and that SSA had not awarded the Veteran disability benefits.  She insisted that there were no SSA records to obtain.

In correspondence dated June 2009, the Veteran's attorney again stated that the Veteran "does not want a VA hearing."  She further reiterated her remarks concerning his receipt of SSSI rather than disability benefits from SSA.

In September 2009, the Board remanded the case to the RO for issuance of a Supplemental Statement of the Case (SSOC) addressing evidence received subsequent to the prior SSOC.

In April 2010, the Board denied the claims for compensation under 38 U.S.C. § 1151 for a cervical spine disability, discogenic disease of the thoracic spine, trapezius muscle disability, and headaches (migraine).  The Veteran appealed the Board's decision to the Court.  In a May 2011 order, the Court granted the parties' Joint Motion to Vacate and Remand (JMR) the Board's decision regarding the 38 U.S.C.A. § 1151 claims for readjudication consistent with the directives contained therein.

The issues of service connection for compensation under 38 U.S.C. § 1151 for trapezius muscle disability and headaches, to include migraine headache, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran reports disability arising in the course of employment obtained through VA sponsored vocational training and rehabilitation services.

2.  Cervical spine disability was not proximately caused by the provision of training and rehabilitation services provided or authorized by VA under 38 U.S.C. chapter 31.

3.  Thoracic spine disability (discogenic disease) was not proximately caused by the provision of training and rehabilitation services provided or authorized by VA under 38 U.S.C. chapter 31.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for cervical spine disability as the result of the provision of training and rehabilitation services provided or authorized by VA under 38 U.S.C. chapter 31 have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 3.361 (2010).

2.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for thoracic spine disability (discogenic disease) as the result of the provision of training and rehabilitation services provided or authorized by VA under 38 U.S.C. chapter 31 have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as rating and effective date.

With regard to the 38 U.S.C.A. § 1151 claims, VA notified the Veteran of the evidence and information necessary to establish entitlement in a letter dated October 2003, prior to the initial adverse adjudication.  VA again provided notice pursuant to VCAA in a letter dated February 2005.  VA notified the Veteran of how VA assigns disability ratings and effective dates in a letter dated March 2006.  VA thereafter readjudicated the claims and provided Supplemental Statements of the Case; thus the Veteran was afforded due process of law.

The duty to notify is met.  It is noted that the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the Veteran has not demonstrated any prejudicial or harmful error in VCAA notice.

VA further has a duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  That is, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

VA has satisfied its duty to assist under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  VA and private medical records have been associated with the claims folder.  Vocational rehabilitation files have been obtained and associated with the claims folders.

VA afforded the Veteran an opportunity to appear for a hearing.  The Veteran requested in December 2005 a Board hearing.  VA scheduled the Veteran for a videoconference hearing date in March 2007.  He reported in March 2007 that he was unable to get transportation to attend this hearing and requested rescheduling.  In correspondence dated April 2009, the Veteran's attorney withdrew the request for a hearing.  In correspondence dated June 2009, the Veteran's attorney again stated that the Veteran "does not want a VA hearing."  Accordingly, no hearing has been scheduled or conducted in this matter.

Additionally, VA afforded the Veteran an examination in July 2008, and obtained a medical opinion on his behalf.

Although the Veteran's attorney has challenged the Board's treatment of the report of examination dated July 2008, the Board notes that there has been no specific allegation that the VA examination was inadequate.  In fact, the Board finds that the examination report is adequate.  The examination is sufficiently detailed with recorded history and clinical findings.  The examination was conducted by a medical professional, and the associated report reflects review of the prior medical record and the history of the present illness.  The examination included a description of the symptoms and demonstrated objective evaluation.  Although the examiner reported that an opinion on whether the current cervical and thoracic disorders were related to the June 2002 work-place injury could not be rendered without resort to speculation, this does not render the examination inadequate as the examiner explained the basis for such, as discussed more fully in the following decision.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2009)  Therefore, the Board concludes that he was afforded an adequate examination in this matter.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

As noted above, this case involves Board remands.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, the AMC/RO substantially complied with the Board's remand instructions by providing the opportunity for a hearing, obtaining vocational rehabilitation records, and issuance of an SSOC.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2009) ("substantial compliance" rather than "strict compliance" is required under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

Accordingly, VA satisfied its duty to notify and assist and the Board finds no prejudice in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the decision have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

II.  Compensation Under 38 U.S.C.A. § 1151

The Veteran's claim for compensation under 38 U.S.C.A. § 1151 was received in August 2003.  Because his claim was filed on or after October 1, 1997, the version of 38 U.S.C.A. § 1151 in effect prior to October 1, 1997, and implementing regulations at 38 C.F.R. § 3.358, are not applicable.  The version of 38 U.S.C.A. § 1151 that became effective October 1, 1997 is the applicable statute in this case.  Effective October 1, 1997, 38 U.S.C.A. § 1151 provides in relevant part as follows:

(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service- connected. For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable. (Emphasis added.)

The implementing regulation (applicable to 1151 claims received on or after October 1, 1997) is 38 C.F.R. § 3.361,which provides that, in order to determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped. VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).

Claims based on additional disability due to disability or death due to training and rehabilitation services or CWT program must meet the causation requirements of this paragraph and paragraph (d)(3) of this section.  38 C.F.R. § 3.361(c).

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that the provision of training and rehabilitation services or a CWT program proximately caused a veteran's additional disability or death, it must be shown that the veteran's participation was an essential activity or function of the training services, or CWT program provided or authorized by VA proximately caused the disability or death.  38 C.F.R. § 3.361(d)(3).  The veteran must have been participating in such training, services, or CWT program provided or authorized by VA as part of an approved rehabilitation program under 38 U.S.C. chapter 31, or as part of a CWT program under 38 U.S.C. § 1718.  Id.  It need not be shown that VA approved that particular activity or function, as long as the activity or function is generally accepted as being a necessary component of the training, services, or CWT program that VA approved or authorized.  Id.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

A.  Factual Background

Report of VA examination dated December 1998 reflects history of back injury in service, contemporaneous with the injury to his service-connected right knee.  The Veteran complained of constant pain, which begins in his right buttocks and radiates up the lateral aspect of his thorax into his scapula.  He stated that this pain began 3 years ago after his knee surgery and said that a doctor had told him this was related to favoring his right knee.  Objectively, there was a full range of spine motion without pain.  Straight leg and Patrick's testing were negative bilaterally. Reflexes were intact throughout the lower extremities.  There were no abnormal curvatures, or localized tenderness.  There was no evidence of any muscle spasm.  VA treatment record dated January 2001 reflects complaints of low back pain for years.  The Veteran reported that this occurred with his knee injury.  VA treatment record dated September 2001 reflects right leg giving way, intermittent numbness, low back pain with spasm, and atrophy of the right leg.  Tremor and weakness were noted.  VA treatment records reflect degenerative changes at L2-3 on the right and several millimeters retrolisthesis at the L5- S1 level per x-ray.  There was no significant change since January 1996.  VA treatment records dated January 2002 show that the Veteran presented with complaints of persistent back pain in the right thoracic and lumbar area.  Clinical findings were consistent with myofascial pain at the right rhomboid and quadratus lumborum muscles.  A January 2002 EMG showed normal study.  There were no findings for radiculopathy or myopathy.  The examiner reported that clinical examination of the Veteran was consistent with myofascial pain at the right rhomboid and quadratus lumborum muscles.

A July 1, 2002, Incident Report reflects that the Veteran reported to his employer that he had been hit in the ankle while putting away carts affecting his knee and back.  The injury was described as knee strain and back pain.  It was noted that there were no witnesses to the incident, which occurred on June 20, 2002, in the afternoon.

A VA treatment note dated July 2002 reflects complaints of right knee swelling for over 1 week after injury to leg on job.  The Veteran reported he had been climbing ladders.

Record from the Department of Labor, State of Florida, reflect that the Veteran first sought medical treatment for an on- the-job injury on July 10, 2002; he was placed on light duty status and paid benefits.

A medical record dated July 2002 from Memorial Healthcare Park reflects that the Veteran was medically cleared to return to work.  He was not to lift over 5 to 10 pounds, kneel, climb, or walk excessively.  The Veteran had an acute contusion/strain of the right foot/right knee, and mild strain of the right trapezius.  An August 2002 medical record shows that the Veteran was not lift over 15 to 20 pounds.  He was further not to engage in over the shoulder lifting, or climbing.
Medical records from Dr. D.P of the Brooks Rehab Network reflect that the Veteran was initially seen on July 15, 2002.  The diagnosis was right knee strain/right foot contusion.  Reported date of onset was June 20, 2002.  By history, the Veteran stated that a cart ran into the back of his leg and he felt knee pain.  He also complained of hamstring/knee pain, and right upper thoracic and latissimus pain.  He underwent treatment by physical therapists.  On July 24, 2002, the Veteran reported cervical spine pain.  On July 29, 2002, the Veteran reported that his neck and back feel better.  On July31, 2002, the Veteran reported spine problems and migraine headache.  In August 2002, the Veteran reported having pain between his shoulder blades.  Tight bilateral rhomboids and right scalene musculature was noted.

Records associated with the Veteran's vocational rehabilitation file reflect as follows.  In April 2003, a rehabilitation counsellor advised the Veteran that he was found infeasible to achieve a vocational goal for employment or self employment.  It was noted that he was "unlikely to be gainfully employed for the foreseeable future.  You have acquired injury as a result of your VA sponsored extended evaluation plan which included employment."

In an August 2003 statement to VA, the Veteran claimed that he had disability incurred from injury sustained while working in the VA vocational rehabilitation employment program.  He stated that he worked for Lions Club Inc Servmart, Mayport, Florida.  He reported that his disabilities were a right knee condition, migraine headaches, and trapezius muscles in the middle and upper back.

Private treatment records from Dr. E.Y. dated December 2003 to March 2004 show as follows.  In December 2003, the Veteran was initially evaluated for report of on-the-job injury, occurring June 20, 2002.  By history, while lifting a large box of towels at the inventory warehouse, he was struck from behind by a cart in the right ankle region posteriorly, falling backwards and smashing his back into a mental rack and twisting his knee.  He reported significant pain since that time.  He reported that he was initially treated by a private physician, and given medication along with physical therapy for a period of 3 months.  The Veteran stated that, after working light duty for a period 3 months, he was fired because his employer expected more and more.  The physician reviewed Dr. D.P's medical records, which showed treatment for contusion and strain of the right foot and strain to the right trapezius and the right knee.  The assessment included post traumatic arthritis, right knee, probably base line, and persistent upper back, neck and shoulder pain.  MRI was recommended.  It was noted that current work status would be sedentary and maximum lifting was 5 pounds.  The workers' compensation carrier was copied on this evaluation.  On follow-up in January 2004, the Veteran complained of head, neck, back, and shoulder pain. MRI of the right shoulder showed some mild degenerative changes, but no bone lesions or signs of rotator cuff tear.  MRI of the thoracic spine showed some degeneration without disk herniations.  MRI of the cervical spine showed C3-4 and C4-5 disk herniations.  The assessment was cervical herniated nucleus pulposus, post traumatic arthritis of the right knee, and cervicothoracic strain.  Epidural injection was recommended.  On follow-up evaluation in March 2004 for the shoulder, leg and neck, the Veteran complained of shoulder pain.  Objectively, there was moderate patellofemoral crepitance with palpable osteophytes about the right knee.  The assessment was post traumatic arthritis, right knee stable, and cervicothoracic strain with C3-4 and C4-5 broad based herniations; rule out cervical radiculopathy.  It was noted that, on the interim, he could be on sedentary work status.

Private medical records from OMI Imaging dated January 2004 reflect cervical disc herniation and bulging, discogenic disease of the thoracic spine with subarticular degenerative marrow signal change, and hypertrophy of the right shoulder joint with bone edema and inflammation and possible biceps tenosynovitis.

A February 2005 SSA disability evaluation reflects that the Veteran "has a longstanding history of progressive degenerative joint and degenerative spine disease that has bee a number of years oncoming."

VA imaging studies dated March 2005 reflects degenerative changes at L2-3, otherwise negative lumbosacral spine with several millimeters of retrolisthesis at the L5-S1 level.  It was noted that there has been no significant change since December 1998.

A private treatment note dated August 2005 reflects cervical strain, cepahglia, and lumbar strain.

A private medical report dated November 2005 reflects that the Veteran was seen for complaints of low and mid-back pain, right knee pain, and restricted vision.  The assessment was osteoarthritis of the right knee, low back pain, cervical strain, thoracic strain, lumbar strain, hypertension, glaucoma, legal blindness, and cephalgia.

VA treatment records reflect that the Veteran was seen in January 2006.  It was noted at this time that he had been seen in November 2005 for low back pain with spasms.  A VA treatment record dated August 2007 reflects that the Veteran denied headaches.

Report of VA examination dated July 2008 reflects that the examiner reviewed the medical records in the claims files, obtained a medical history from the Veteran, and conducted his own physical examination.  By history, the Veteran reported almost constant headaches, flaring every 3 to 4 hours to pain at level 10.  He complained of pain going from the left side of his neck down his left shoulder (not right or right trapezius) and then down the entire thoracic and lumbar spine, radiating in the right lower extremity.  The diagnoses were C3-4 disk herniation, C4-5 slight retrolisthesis with disk herniation, C5-6 disk bulge per MRI of January 2004 (1.5 years after date of injury); multi- level T5-9 diskogenic disease per MRI of January 2004.  The examiner reported that "Without having MRIs of the cervical or thoracic spine within weeks or months after the date of injury, to resolve the question of whether the Veteran's cervical and thoracic spine conditions were caused by or worsened by the injury on June 20, 2002, would require that I resort to mere speculation."  Report of Examination (ROE) dated July 2008 at 6.

At this time, the VA examiner further opined that the Veteran does not have migraine headaches and that the headaches he reports are not caused by or related to the injury on June 20, 2002. ROE at 4.  The examiner predicated his opinion on the objective evidence, which did not show migraine type headaches.  The examiner noted that the Veteran had diskogenic disease of the thoracic spine, but this was not severe enough for intervertebral disc syndrome.  Also, there was no evidence of an objective nature of cervical, thoracic and lumbar radiculopathy per the examiner. ROE at 5.  The examiner opined that there was no evidence of right trapezius muscle strain, and noted that the Veteran had reported thoracic area symptomatology years before the injury of June 20, 2002. ROE at 6.  The examiner indicated that the types of changes reported on MRI were those most often associated with aging and not with acute trauma.  Id.

B.  Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Veteran asserts that he has additional disability arising from injury sustained during his participation in a VA authorized vocational rehabilitation program.  He specifically asserts that he has additional disabilities that are cervical spine disability, discogenic disease of the thoracic spine, trapezius muscle disability, and migraine headache.  He reports that these conditions were caused by a cart hitting him in the right ankle causing him to fall backwards, hitting his back and twisting his right knee.

The record shows that the Veteran reported having injured himself on June 20, 2002.  The Incident Report shows that he reported having been hit in the ankle while putting away carts which affected his knee and back.  The injury was described as knee strain and back pain.  The Veteran did not obtain immediate medical care.  The record shows that he first sought medical treatment for injuries related to work in July 2002.  At that time, his injury was described as acute contusion/strain of the right foot/knee, and mild strain of the right trapezius.  There were no complaints involving the cervical or thoracic spine, or headaches.

The record shows that the Veteran has been diagnosed with myofascial pain of the right rhomboid and quadratus muscles, lumbar degenerative changes and retrolisthesis, contusion/strain of the right foot/knee, mild strain of the right trapezius, C3-4 disk herniation and C4-5 retrolisthesis with disk herniation, and thoracic discogenic disease.  However, credible evidence has not been presented showing that the claimed additional disabilities-cervical spine disability, discogenic disease of the thoracic spine-were caused by the Veteran's participation in VA authorized vocational rehabilitation.

As an initial matter, the Veteran is competent to testify as to matters that are "actually observed" and "within the realm of his personal knowledge."  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Thus, the Board accepts that the Veteran is competent to report his injuries, the event causing said injuries, and his subsequent symptoms.

However, while the Veteran is competent in this regard, the Board finds that he is not credible.  The Board finds that the Veteran is not credible for several reasons.  First, the Veteran's silence when otherwise affirmatively speaking during his initial medical visit for problems stemming from the on-the-job incident.  The Board finds that it defies belief that the Veteran would not have reported having neck and upper back pain or dysfunction/problems when otherwise seeking medical treatment for complaints related to his on-the-job injury.  Second, the Veteran's report of thoracic symptoms related to his on-the-job injury are not credible in view of the evidence showing that he had back pain-to include pain in the thoracic area-in January 2002, which was prior to the date of the on-the-job injury in June 2002 as reported by the Veteran.  Third, while the Veteran gave an incident report on July 1, 2002, which included that the injury to the ankle affected the back, the Board finds that this is vague and nonspecific whereas his subsequent reports become more detailed and vivid while pursuing his claim.  Lastly, the Veteran is an inconsistent historian.  On July 1, 2001, he reported that his ankle was hit when putting away carts, he subsequently reports knee problems after climbing ladders at work, and thereafter he reported on July 15, 2002, that a cart ran into the back of his leg.  In December 2003, the appellant reported that he was struck from behind by a cart in the right ankle region posteriorly while lifting a large box of towels for inventory and has had "significant pain since that time."  The appellant has been inconsistent with regard to the site of his injury, ankle versus back of leg, as well as the circumstances, putting away carts versus lifting a box of towels.  Thus, the Board finds him not credible.

Because the Veteran is not credible, the Board finds that his statements have significantly diminished probative value.

Moreover, the medical evidence of record as a whole shows no indication that any currently found disorder the cervical or thoracic spine is related to the on-the-job injury reported by the Veteran.  While the Veteran's treatment for cervical and thoracic complaints is well-documented, the medical evidence does not relate any currently shown disorder to the June 2002 work injury.

The Board has considered the 2008 VA examination report.  However, since the examiner was unable to render an opinion without resorting to speculation, the report has neutral probative value as to whether any currently shown disorder is related to the June 2002 work injury; in other words, the report weighs neither for nor against the claim in this regard.  It is noted that the examiner provided an explanation for his inability to provide an opinion without resorting to speculation, stating that MRIs of the cervical and thoracic spine within weeks or months of the injury were necessary to resolve whether the current conditions were caused by or worsened by the injury on June 20, 2002.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2009)( before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence).  This is a reasonable explanation and, thus, the Board finds that the examination report is not inadqueate merely because the examiner could not provide the sought after medical opinion in this case.

In constrast, the Board assigns probative value to the 2008 VA examiner's interpretation of the current MRI findings.  The examiner stated that the changes reported on MRI were most often associated with aging and not with acute trauma.  This medical determination is not speculative, but quite clear, and merits weight as it suggests that the conditions presently shown were not due to acute trauma.  Thus, although the examiner could not give an opinion on whether the current conditions were caused by or worsened by the injury on June 20, 2002, this does not preclude an interpretation of the current diagnostic studies based on his medical knowledge, skill, and training.  The Board notes that the examiner has not contradicted himself or presented an opinion on matters he previously stated would require resort to speculation.  Therefore, the interpretation of the MRI findings by the examiner in 2008 is probative of the absence of MRI findings associated acute trauma and the presence of findings associated with aging.

The Board observes that the appellant has not presented any favorable medical evidence associating any current abnormal cervical or thoracic spine pathology to his June 2002 work-place injury.  The Board accepts that, in some circumstances, lay witnesses are competent to testify as to some medical matters, including diagnoses and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the Board has found the Veteran here not to be credible and this extends to his observations and medical opinions.  Notwithstanding, even assuming arguendo that he was credible, he is not competent to opine on complex medical matters.  In this case, the Veteran is not competent to provide a medical nexus opinion because the presence of cervical disc herniation and bulging along with discogenic disease of the thoracic spine shown more than a year after the work-place injury are medical determinations outside the ken of a laypeson's knowledge, expertise, or observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Therefore, to the extent that the Veteran profers a medical nexus opinion, this has no probative value.

In summary, there were no complaints of spine pain until several weeks after the work incident, and after he had been under medical care and in receipt of physical therapy for his other complaints.  Cervical disc herniation and bulging along with discogenic disease of the thoracic spine are first shown 1.5 years after the work-place injury.  There is no medical evidence linking the currently shown disorders to the reported work-place injury, and the appellant is neither competent nor credible in this regard-and his statements have diminished probative value.  Notably, the Veteran's statement are inconsistent with respect to how he became injured and the location of the initial injury.  Weighing against the claim is the 2008 VA examiner's determination that the MRI findings were most often associated with aging and not with acute trauma weigh against the claim.  Neither the Veteran nor his attorney have disputed this interpretation of the MRI findings.  The Board finds that the VA examiner's interpretation of the MRI findings are more probative than the Veteran's usupported belief.

Therefore, weighing the evidence of record, after careful consideration of all procurable and assembled data, the Board finds that the preponderance of the evidence is against compensation under38 U.S.C.A. § 1151 for cervical and thoracic spine disability.  There is no doubt to resolve.  Accordingly, the claims are denied.


ORDER

Compensation under 38 U.S.C. § 1151 for a cervical spine disability is denied.

Compensation under 38 U.S.C. § 1151 for discogenic disease of the thoracic spine is denied.

REMAND

In view of the JMR, the Board believes that remand is necessary to ascertain whether trapezius muscle disorder or headaches shown during the pendency of this claim are/were proximately caused by the Veteran's reported work-place injury to the ankle and back in June 2002 injury to the ankle or leg sustained during the VA reported by the Veteran.  It is noted that the Court held in McLain v. Nicholson, 21 Vet. App. 319 (2007), that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.

With respect to the right trapezius claim, the record shows a diagnosis for right trapezius strain in July 2002 along with shoulder pain complaints in December 2003 and January 2004 to include acromioclavicular (AC) hypertrophy on MRI-although report of VA examination dated July 2008 reflects that there was no diagnosed disability of the right trapezius muscle.  A medical opinion should be obtained addressing whether a right trapezius disorder is shown at anytime since the June 2002 work-place injury and, if yes, whether this is the proximately due to the June 2002 work-place injury.  The examiner should clarify whether the findings for AC hypertrophy are anatomically or etiologically related to the right trapezius muscle disorder, if any.

Also, per the JMR, the record further shows that the report of VA examination dated July 2008 implies that the Veteran could be suffering from some type of headache other than migraine.  Clarificaiton is required on this matter, to include an opinion on whether the Vetran had or has headache, migraine or otherwise, proximately due to his reported June 2002 work-place injury.

Accordingly, the case is REMANDED for the following action.

1.  The July 2008 VA examination report should be returned to the same examiner, if possible, for an addendum to that report.  The examiner should address the following:
(a) whether a right trapezius disorder is shown at anytime since the Veteran's June 2002 work-place injury and; if yes, whether any trapezius disorder shown is proximately due to the June 2002 work-place injury.  Also, the examiner should clarify whether the findings for AC hypertrophy noted by the Veteran's attorney are anatomically or etiologically related to the right trapezius muscle disorder, if any.

(b) whether the Vetran had at any time since his June 2002 work-place injury a headache disorder, migraine or otherwise, proximately due to the June 2002 work-place injury.

The claims folder must be available for review.  A complete rationale for all opinions is required.

2.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).







____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


